Exhibit 10.1

EXECUTION COPY

priceline.com Incorporated

Common Stock, Par Value $0.008 Per Share

--------------------------------------------------------------------------------

Underwriting Agreement

December 4, 2006

Goldman, Sachs & Co.,

As representative of the several Underwriters

named in Schedule I hereto,
c/o Goldman, Sachs & Co.
85 Broad Street,
New York, New York 10004.

Ladies and Gentlemen:

Certain stockholders named in Schedule II hereto (the “Selling Stockholders”) of
priceline.com Incorporated, a Delaware corporation (the “Company”), propose,
subject to the terms and conditions stated herein, to sell to the Underwriters
named in Schedule I hereto (the “Underwriters”) an aggregate of 3,824,812 shares
(the “Shares”) of common stock, par value $0.008 per share (“Stock”), of the
Company.

1.         The Company represents and warrants to, and agrees with, each of the 
Underwriters that:

(a)         An “automatic shelf registration statement” as defined under Rule
405 under the Securities Act of 1933, as amended (the “Act”), on Form S-3 (File
No. 333-139109) in respect of the Shares has been filed with the Securities and
Exchange Commission (the “Commission”) not earlier than three years prior to the
date hereof; such registration statement, and any post-effective amendment
thereto, became effective on filing; and no stop order suspending the
effectiveness of such registration statement or any part thereof has been issued
and no proceeding for that purpose has been initiated or threatened by the
Commission, and no notice of objection of the Commission to the use of such
registration statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Act has been received by the Company (the base prospectus
filed as part of such registration statement, in the form in which it has most
recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Basic Prospectus”; any preliminary
prospectus (including any preliminary prospectus supplement) relating to the
Shares filed with the Commission pursuant to Rule 424(b) under the Act is
hereinafter called a


--------------------------------------------------------------------------------




“Preliminary Prospectus”; the various parts of such registration statement,
including all exhibits thereto but excluding Form T-1 and including any
prospectus supplement relating to the Shares that is filed with the Commission
and deemed by virtue of Rule 430B under the Act to be part of such registration
statement, each as amended at the time such part of the registration statement
became effective, are hereinafter collectively called the “Registration
Statement”; the Basic Prospectus, as amended and supplemented immediately prior
to the Applicable Time (as defined in Section 1(c) hereof), is hereinafter
called the “Pricing Prospectus”; the form of the final prospectus relating to
the Shares filed with the Commission pursuant to Rule 424(b) under the Act in
accordance with Section 5(a) hereof is hereinafter called the “Prospectus”; any
reference herein to the Basic Prospectus, the Pricing Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3,
as of the date of such prospectus; any reference to any amendment or supplement
to the Basic Prospectus, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the Act and any documents filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
incorporated therein, in each case after the date of the Basic Prospectus, such
Preliminary Prospectus or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the Exchange Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the Act relating to the
Shares is hereinafter called an “Issuer Free Writing Prospectus”;

(b)         No order preventing or suspending the use of any Preliminary
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission, and each Preliminary Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by an Underwriter through Goldman, Sachs & Co. expressly
for use therein;

(c)         For the purposes of this Agreement, the “Applicable Time” is 5:00
p.m. (Eastern time) on the date of this Agreement.  The Pricing Prospectus, as
of the Applicable Time, did not include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each Issuer Free Writing Prospectus listed on Schedule III(a)
hereto does not conflict with the

2


--------------------------------------------------------------------------------




information contained in the Registration Statement, the Pricing Prospectus or
the Prospectus and each such Issuer Free Writing Prospectus, as supplemented by
and taken together with the Pricing Prospectus as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in an Issuer Free Writing Prospectus in reliance upon and in conformity
with information furnished in writing to the Company by an Underwriter through
Goldman, Sachs & Co. expressly for use therein;

(d)         The documents incorporated by reference in the Pricing Prospectus
and the Prospectus, when they became effective or were filed with the
Commission, as the case may be, conformed in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder, and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and any further documents so filed and incorporated by reference in
the Prospectus or any further amendment or supplement thereto, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
an Underwriter through Goldman, Sachs & Co. expressly for use therein; and no
such documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule III(b)
hereto;

(e)         The Registration Statement conforms, and the Prospectus and any
further amendments or supplements to the Registration Statement and the
Prospectus will conform, in all material respects to the requirements of the Act
and the rules and regulations of the Commission thereunder and do not and will
not, as of the applicable effective date as to each part of the Registration
Statement and as of the applicable filing date as to the Prospectus and any
amendment or supplement thereto, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through Goldman, Sachs & Co. expressly for use
therein;

3


--------------------------------------------------------------------------------




(f)          Neither the Company nor any of its subsidiaries has sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Prospectus any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing
Prospectus; and, since the respective dates as of which information is given in
the Registration Statement and the Pricing Prospectus, there has not been any
change in the capital stock except for changes or adjustments made in the
ordinary course of business pursuant to employee equity plans in existence on
the date of this Agreement, or long term debt of the Company or any of its
subsidiaries other than the exercise of options outstanding on the date of this
Agreement or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole, otherwise than as set forth
or contemplated in the Pricing Prospectus;

(g)         The Company and its subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Pricing Prospectus or such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;

(h)         The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Prospectus, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, or is subject to
no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction; and each subsidiary of the Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation;

(i)          The Company has an authorized capitalization as set forth in the
Pricing Prospectus and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and conform to the description of the Stock contained in the
Pricing Prospectus and Prospectus; and all of the issued shares of capital stock
of each subsidiary of the Company have been duly and validly authorized and
issued, are fully paid and non-

4


--------------------------------------------------------------------------------




assessable and (except for directors’ qualifying shares and as otherwise set
forth in the Pricing Prospectus) are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims;

(j)          The issue and sale of the Shares and the compliance by the Company
with this Agreement and the consummation of the transactions herein contemplated
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, nor will such action result in any
violation of the provisions of the Amended and Restated Certificate of
Incorporation or By-laws of the Company or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Shares or the consummation by the Company of the transactions
contemplated by this Agreement except such as have been obtained under the Act
and such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Shares by the Underwriters;

(k)         Other than as set forth in the Pricing Prospectus, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company or any of its
subsidiaries is the subject, which, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole;
and, to the best of the Company’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or threatened by others;

(l)          Neither the Company nor any of its subsidiaries is in violation of
its Certificate of Incorporation or By-laws or in default in the performance or
observance of any material obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound;

(m)        The statements set forth in the Pricing Prospectus and Prospectus
under the caption “Description of Capital Stock”, insofar as they purport to
constitute a summary of the terms of the Stock, and under the caption
“Underwriting”, insofar as they purport to describe the provisions of the
documents referred to therein, are accurate, complete and fair;

5


--------------------------------------------------------------------------------




(n)         The Company is not and, after giving effect to the offering and sale
of the Shares, will not be an “investment company”, as such term is defined in
the United States Investment Company Act of 1940, as amended (the “Investment
Company Act”);

(o)         (i) At the time of filing the Registration Statement, (ii) at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), and (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) under the Act) made any offer relating to the Shares in reliance on the
exemption of Rule 163 under the Act, the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the Act; and (B) at the earliest time after
the filing of the Initial Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) under the Act) of the Shares, the Company was not an “ineligible
issuer” as defined in Rule 405 under the Act;

(p)         Deloitte & Touche LLP, who have certified certain financial
statements of the Company and its subsidiaries, and have audited the Company’s
internal control over financial reporting and management’s assessment thereof
are an independent registered public accounting firm as required by the Act and
the rules and regulations of the Commission thereunder;

(q)         The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company’s internal control over financial reporting was
effective as of a December 31, 2005 evaluation thereof.  The Company is not
aware of any material weaknesses in its internal control over financial
reporting;

(r)    Other than as set forth in the Pricing Prospectus, since the date of the
latest audited financial statements included or incorporated by reference in the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting;

(s)       The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal

6


--------------------------------------------------------------------------------




financial officer by others within those entities; and such disclosure controls
and procedures are effective;

(t)        The Company has been subject to the requirements of Section 12 or
15(d) of the Exchange Act and has filed all the material required to be filed
pursuant to Section 13, 14 or 15(d) for a period of at least 36 months
immediately preceding the filing of the Registration Statement and has filed in
a timely manner all reports required to be filed during the 12 calendar months
and any portion of a month immediately preceding the filing of the Registration
Statement); and

(u)  Neither the Company nor any of its consolidated or unconsolidated
subsidiaries have, since December 31, 2005: (i) failed  to pay any dividend or
sinking fund installment on preferred stock; or (ii) defaulted on either any
installment or installments on indebtedness for borrowed money or on any rental
on one or more long term leases, which defaults in the aggregate are material to
the financial position of the Company and its consolidated and unconsolidated
subsidiaries, taken as a whole.

2.       Each of the Selling Stockholders severally represents and warrants to,
and agrees with each of the Underwriters and the Company that:

(i)          All consents, approvals, authorizations and orders necessary for
the execution and delivery by such Selling Stockholder of this Agreement, and
for the sale and delivery of the Shares to be sold by such Selling Stockholder
hereunder, have been obtained; and such Selling Stockholder has full right,
power and authority to enter into this Agreement and to sell, assign, transfer
and deliver the Shares to be sold by such Selling Stockholder hereunder;

(ii)         The sale of the Shares to be sold by such Selling Stockholder
hereunder and the compliance by such Selling Stockholder with all of the
provisions of this Agreement and the consummation of the transactions herein and
therein contemplated will not conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
statute, indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which such Selling Stockholder is a party or by which such
Selling Stockholder is bound or to which any of the property or assets of such
Selling Stockholder is subject, nor will such action result in any violation of
the provisions of the Certificate of Incorporation or By-laws of such Selling
Stockholder if such Selling Stockholder is a corporation or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Selling Stockholder or the property of such Selling
Stockholder;

(iii)        Such Selling Stockholder has, and immediately prior to the Time of
Delivery (as defined in Section 5 hereof) such Selling Stockholder will have,
good and marketable title to the Shares to be sold by such Selling Stockholder
hereunder, free of all liens, encumbrances, equities or claims; and, upon
delivery of such Shares and payment therefor pursuant hereto, good and
marketable title to such Shares, free of all liens, encumbrances, equities or
claims, will pass to the several Underwriters;

 

7


--------------------------------------------------------------------------------


(iv)        [Reserved.]

(v)         Such Selling Stockholder has not taken and will not take, directly
or indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(vi)        All information in respect of such Selling Stockholder or provided
in writing by such Selling Stockholder for inclusion in the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus, the Pricing
Prospectus, the Prospectus or any amendment or supplement thereto, or any Issuer
Free Writing Prospectus does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and

(vii)       In order to document the Underwriters’ compliance with the reporting
and withholding provisions of the Tax Equity and Fiscal Responsibility Act of
1982 with respect to the transactions herein contemplated, such Selling
Stockholder had previously delivered to you on September 5, 2006 a properly
completed and executed United States Treasury Department Form W-8BEN, and, as of
the Time of Delivery (as hereinafter defined), such form will be accurate and
complete in all material respects.

3.         Subject to the terms and conditions herein set forth, each of the
Selling Stockholders agrees, severally and not jointly, to sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from each of the Selling Stockholders, at a purchase price per share of
$39.00, the number of Shares (to be adjusted by you so as to eliminate
fractional shares) determined by multiplying the aggregate number of Shares to
be sold by each of the Selling Stockholders as set forth opposite their
respective names in Schedule II hereto by a fraction, the numerator of which is
the aggregate number of Shares to be purchased by such Underwriter as set forth
opposite the name of such Underwriter in Schedule I hereto and the denominator
of which is the aggregate number of Shares to be purchased by all of the
Underwriters from all of the Selling Stockholders hereunder.

4.         Upon release of the Shares, the Underwriters propose to offer the
Shares for sale upon the terms and conditions set forth in the Prospectus.

5.         (a)               The Shares to be purchased by each Underwriter
hereunder, in definitive form, and in such authorized denominations and
registered in such names as Goldman, Sachs & Co. may request upon at least
forty-eight hours’ prior notice to the Selling Stockholders shall be delivered
by or on behalf of the Selling Stockholders to Goldman, Sachs & Co., through the
facilities of the Depository Trust Company (“DTC”), for the account of such
Underwriter, against payment by or on behalf of such Underwriter of the purchase
price therefor by wire transfer of Federal (same-day) funds to the account
specified by each of the Selling Stockholders to Goldman, Sachs & Co. at least
forty-eight hours in advance.  The Company will cause the certificates
representing the Shares to be made available for checking and packaging at least
twenty-four hours prior to the Time of Delivery (as defined

8


--------------------------------------------------------------------------------




below) at the office of Goldman, Sachs & Co., 85 Broad Street, New York, New
York 10004 (the “Designated Office”).  The time and date of such delivery and
payment shall be 9:30 a.m., New York City time, on December 7, 2006 or such
other time and date as Goldman, Sachs & Co. and the Selling Stockholders may
agree upon in writing.  Such time and date are herein called the “Time of
Delivery”.

 (b)      The documents to be delivered at the Time of Delivery by or on behalf
of the parties hereto pursuant to Section 9 hereof, including the cross receipt
for the Shares and any additional documents requested by the Underwriters
pursuant to Section 9 (j) hereof, will be delivered at the offices of Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022 (the “Closing
Location”), and the Shares will be delivered at the Designated Office, all at
the Time of Delivery.  A meeting will be held at the Closing Location at
5:00 p.m., New York City time, on the New York Business Day next preceding the
Time of Delivery, at which meeting the final drafts of the documents to be
delivered pursuant to the preceding sentence will be available for review by the
parties hereto.  For the purposes of this Section 5, “New York Business Day”
shall mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not a
day on which banking institutions in New York are generally authorized or
obligated by law or executive order to close.

6.         The Company agrees with each of the Underwriters:

(a)         To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the date of this
Agreement or such earlier time as may be required under the Act; to make no
further amendment or any supplement to the Registration Statement, the Basic
Prospectus or the Prospectus prior to the Time of Delivery which shall be
disapproved by you promptly after reasonable notice thereof; to advise you,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any amendment or
supplement to the Prospectus has been filed and to furnish you with copies
thereof; to file promptly all material required to be filed by the Company with
the Commission pursuant to Rule 433(d) under the Act; within the time required
by such Rule; to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the Act) is
required in connection with the offering or sale of the Shares; to advise you,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus or other prospectus in respect of the Shares, of any
notice of objection of the Commission to the use of the Registration Statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the Act
of the suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of

9


--------------------------------------------------------------------------------




the Registration Statement or the Prospectus or for additional information; and,
in the event of the issuance of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus or other prospectus or
suspending any such qualification, to promptly use its best efforts to obtain
the withdrawal of such order; and in the event of any such issuance of a notice
of objection, promptly to take such steps, including, without limitation,
amending the Registration Statement or filing a new registration statement, at
its own expense, as may be necessary to permit offers and sales of the Shares by
the Underwriters (references herein to the Registration Statement shall include
any such amendment or new registration statement);

(b)         If required by Rule 430B(h) under the Act, to prepare a form of
prospectus in a form approved by you and to file such form of prospectus
pursuant to Rule 424(b) under the Act not later than may be required by Rule
424(b) under the Act; and to make no further amendment or supplement to such
form of prospectus which shall be disapproved by you promptly after reasonable
notice therereof;

(c)         If by the third anniversary (the “Renewal Deadline”) of the initial
effective date of the Registration Statement, any of the Shares remain unsold by
the Underwriters, the Company will file, if it has not already done so and is
eligible to do so, a new automatic shelf registration statement relating to the
Shares, in a form satisfactory to you.  If at the Renewal Deadline the Company
is no longer eligible to file an automatic shelf registration statement, the
Company will, if it has not already done so, file a new shelf registration
statement relating to the Shares, in a form satisfactory to you and will use its
best efforts to cause such registration statement to be declared effective
within 180 days after the Renewal Deadline.  The Company will take all other
action necessary or appropriate to permit the public offering and sale of the
Shares to continue as contemplated in the expired registration statement
relating to the Shares.  References herein to the Registration Statement shall
include such new automatic shelf registration statement or such new shelf
registration statement, as the case may be;

(d)         Promptly from time to time to take such action as you may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;

(e)         Prior to 10:00 a.m., New York City time, on the New York Business
Day next succeeding the date of this Agreement and from time to time, to furnish
the Underwriters with written and electronic copies of the Prospectus in New
York City in such quantities as you may reasonably request, and, if the delivery
of a prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under
the Act) is required at any time prior to the expiration of nine months after
the time of issue of the Prospectus in connection with the offering or sale of
the Shares and if at such time any event shall

10


--------------------------------------------------------------------------------




have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the Act) is
delivered, not misleading, or, if for any other reason it shall be necessary or
desirable during such same period to amend or supplement the Prospectus or to
file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Act or the Exchange Act, to notify you
and upon your request to file such document and to prepare and furnish without
charge to each Underwriter and to any dealer in securities as many written and
electronic copies as you may from time to time reasonably request of an amended
Prospectus or a supplement to the Prospectus which will correct such statement
or omission or effect such compliance; and in case any Underwriter is required
to deliver a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) in connection with sales of any of the Shares at any time
nine months or more after the time of issue of the Prospectus, upon your request
but at the expense of such Underwriter, to prepare and deliver to such
Underwriter as many written and electronic copies as you may request of an
amended or supplemented Prospectus complying with Section 10(a)(3) of the Act;

(f)          To make generally available to its security holders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) under the Act), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Company, Rule
158);

(g)         [Reserved.]

(h)         To pay the required Commission filing fees relating to the Shares
within the time required by Rule 456(b)(1) under the Act without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) under
the Act;

(i)          Upon request of any Underwriter, to furnish, or cause to be
furnished, to such Underwriter an electronic version of the Company’s
trademarks, servicemarks and corporate logo for use on the website, if any,
operated by such Underwriter for the purpose of facilitating the on-line
offering of the Shares (the “License”); provided, however, that the License
shall be used solely for the purpose described above, is granted without any fee
and may not be assigned or transferred; and

(j)          The Shares at the Time of Delivery shall have been duly listed,
subject to notice of issuance on the Nasdaq National Market.


7.             (A)           THE COMPANY AND EACH SELLING STOCKHOLDER REPRESENTS
AND AGREES THAT, WITHOUT THE PRIOR CONSENT OF GOLDMAN, SACHS & CO., IT HAS NOT
MADE AND WILL NOT MAKE ANY OFFER RELATING TO THE SHARES THAT WOULD CONSTITUTE A
“FREE WRITING PROSPECTUS” AS DEFINED IN RULE 405 UNDER THE ACT; EACH UNDERWRITER
REPRESENTS AND AGREES THAT, WITHOUT THE PRIOR CONSENT OF

11


--------------------------------------------------------------------------------





THE COMPANY AND GOLDMAN, SACHS & CO., IT HAS NOT MADE AND WILL NOT MAKE ANY
OFFER RELATING TO THE SHARES THAT WOULD CONSTITUTE A FREE WRITING PROSPECTUS;
ANY SUCH FREE WRITING PROSPECTUS THE USE OF WHICH HAS BEEN CONSENTED TO BY THE
COMPANY AND GOLDMAN, SACHS & CO. IS LISTED ON SCHEDULE III(A) HERETO;


(B)           THE COMPANY HAS COMPLIED AND WILL COMPLY WITH THE REQUIREMENTS OF
RULE 433 UNDER THE ACT APPLICABLE TO ANY ISSUER FREE WRITING PROSPECTUS,
INCLUDING TIMELY FILING WITH THE COMMISSION OR RETENTION WHERE REQUIRED AND
LEGENDING; AND

(c)           The Company agrees that if at any time following issuance of an
Issuer Free Writing Prospectus any event occurred or occurs as a result of which
such Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, the Pricing Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, the Company will give prompt
notice thereof to Goldman, Sachs & Co. and, if requested by Goldman, Sachs &
Co., will prepare and furnish without charge to each Underwriter an Issuer Free
Writing Prospectus or other document which will correct such conflict, statement
or omission; provided, however, that this representation and warranty shall not
apply to any statements or omissions in an Issuer Free Writing Prospectus made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through Goldman, Sachs & Co. expressly for use
therein.

8.         The Company and each of the Selling Stockholders covenant and agree
with one another and with the several Underwriters that the Company will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Company’s counsel and accountants in connection with the registration of the
Shares under the Act and all other expenses in connection with the preparation,
printing and filing of the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Prospectus and the Prospectus and amendments
and supplements thereto and any Issuer Free Writing Prospectus and the mailing
and delivering of copies thereof to the Underwriters and dealers; (ii) the cost
of printing or producing any Agreement among Underwriters, this Agreement, the
Blue Sky Memorandum, closing documents (including any compilations thereof) and
any other documents in connection with the offering, purchase, sale and delivery
of the Shares; (iii) all expenses in connection with the qualification of the
Shares for offering and sale under state securities laws as provided in Section
6(b) hereof, including the fees and disbursements of counsel for the
Underwriters in connection with such qualification and in connection with the
Blue Sky survey; (iv) the filing fees incident to, and the reasonable fees and
disbursement of counsel for the Underwriters in connection with, securing any
required review by the National Association of Securities Dealers, Inc. of the
terms of the sale of the Shares; (v) the cost of preparing stock certificates;
(vi) the cost and charges of any transfer agent or registrar and (vii) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section.  It is
understood, however, that, except as provided in this Section, and Sections 10
and 13 hereof, the Underwriters will

12


--------------------------------------------------------------------------------




pay all of their own costs and expenses, including the fees of their counsel,
stock transfer taxes on resale of any of the Shares by them, and any advertising
expenses connected with any offers they may make.

9.         The obligations of the Underwriters hereunder shall be subject, in
their discretion, to the condition that all representations and warranties and
other statements of the Company and of the Selling Stockholders herein are, at
and as of the Time of Delivery, true and correct, the condition that the Company
and the Selling Stockholders shall have performed all of its and their
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a)         The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with Section
5(a) hereof; all material required to be filed by the Company pursuant to Rule
433(d) under the Act shall have been filed with the Commission within the
applicable time period prescribed for such filings by Rule 433; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission and no notice of objection of the
Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Act shall have been
received; no stop order suspending or preventing the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been initiated or threatened by
the Commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction;

(b)         Latham & Watkins LLP, counsel for the Underwriters, shall have
furnished to you such written opinion or opinions and letter, dated the Time of
Delivery, with respect to matters as you may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters;

(c)         Peter J. Millones, Executive Vice President and General Counsel for
the Company, shall have furnished to you his written opinion on behalf of the
Company, dated the Time of Delivery, in form and substance satisfactory to you,
to the effect that:

(i)          The Company has power and authority (corporate and other) to own
its properties and conduct its business as described in the Prospectus;

(ii)         The Company, as of the closing date, has an authorized
capitalization as set forth in the Prospectus, and all of the issued shares of
capital stock of the Company (including the Shares) have been duly and validly
authorized and issued and are fully paid and non-assessable and the Shares
conform to the description of the Shares in the Prospectus;

(iii)        The Company has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other

13


--------------------------------------------------------------------------------




jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction
(such counsel being entitled to rely in respect of the opinion in this clause
upon opinions of local counsel and in respect of matters of fact upon
certificates of officers of the Company, provided that such counsel shall state
that they believe that both you and they are justified in relying upon such
opinions and certificates);

(iv)        Each subsidiary of the Company listed on Schedule IV hereto (each
“subsidiary”) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation; and all of the issued shares of capital stock of each such
subsidiary have been duly and validly authorized and issued, are fully paid and
non-assessable, and (except for directors’ qualifying shares and as otherwise
set forth in the Pricing Prospectus) are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims (such
counsel being entitled to rely in respect of the opinion in this clause upon
opinions of local counsel and in respect of matters of fact upon certificates of
officers of the Company or its subsidiaries, provided that such counsel shall
state that they believe that both you and they are justified in relying upon
such opinions and certificates);

(v)         To the best of such counsel’s knowledge and other than as set forth
in the Prospectus, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a material adverse effect on the current or future
consolidated financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries; and to the best of such counsel’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

(vi)        The issue and sale of the Shares and the compliance by the Company
with this Agreement and the consummation of the transactions herein contemplated
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument known to such counsel to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, nor will such actions result
in any violation of the provisions of the Certificate of Incorporation or
By-laws of the Company or any statute or any order, rule or regulation known to
such counsel of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties;

14


--------------------------------------------------------------------------------




(vii)       No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Shares or the consummation by the Company
of the transactions contemplated by this Agreement, except such as have been
obtained under the Act and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Shares by
the Underwriter;

(viii)      Neither the Company nor any of its subsidiaries is in violation of
its Certificate of Incorporation or By-laws or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except for such defaults which would not individually or in the aggregate
have a material adverse affect on the current or future consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole;

(ix)        The documents incorporated by reference in the Prospectus or any
further amendment or supplement thereto, made by the Company prior to such Time
of Delivery (other than the financial statements and related schedules therein,
as to which such counsel need express no opinion), when they became effective or
were filed with the Commission, as the case may be, complied as to form in all
material respects with the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder; and they
have no reason to believe that any of such documents, when they became effective
or were so filed, as the case may be, contained, in the case of a registration
statement which became effective under the Act, an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; and

(x)         The Company does not know of any amendment to the Registration
Statement required to be filed or of any contracts or other documents of a
character required to be filed as an exhibit to the Registration Statement or
required to be incorporated by reference into the Prospectus or required to be
described in the Registration Statement, the Basic Prospectus or the Prospectus
which are not filed or incorporated by reference or described as required.

(d)         Sullivan & Cromwell LLP, counsel for the Company, shall have
furnished to you their written opinion (a draft of such opinion is attached as
Annex II(a) hereto), dated the Time of Delivery, in form and substance
satisfactory to you, to the effect that:

15


--------------------------------------------------------------------------------




(i)          The Company has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation;

(ii)         This Agreement has been duly authorized, executed and delivered by
the Company;

(iii)        The Company is not and, after giving effect to the offering and
sale of the Shares, will not be an “investment company”, as such term is defined
in the Investment Company Act; and

(iv)        The Registration Statement, the Prospectus and any further
amendments and supplements thereto, as applicable, made by the Company prior to
the Time of Delivery (other than the financial statements and related schedules
therein, as to which such counsel need express no opinion) appeared on their
face to be responsive in all material respects, with the requirements of the Act
and the rules and regulations thereunder; although they do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Registration Statement, the Pricing Prospectus or the
Prospectus, except for those made under the caption “Description of Capital
Stock” in the Prospectus insofar as they purport to constitute a summary of the
terms of the Shares and under the caption “Underwriting” insofar as they purport
to describe the provisions of the underwriting agreement referred to therein,
nothing has come to their attention to cause them to believe (i) that any part
of the Registration Statement, or any further amendment thereto made by the
Company prior to the Time of Delivery (other than the financial statements and
related schedules therein, as to which such counsel need express no opinion),
when such part or amendment became effective, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (ii) that
the Pricing Prospectus when considered together with the public offering price,
as of the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (iii) that, as of its date and as of the Time of Delivery, the
Prospectus or any further amendment or supplement thereto made by the Company
prior to the Time of Delivery (other than the financial statements and related
schedules therein, as to which such counsel need express no opinion) contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(e)         Shearman & Sterling LLP, counsel for the Selling Stockholders, as
indicated in Schedule II hereto, shall have furnished to you their written
opinion with respect to the Selling Stockholders for whom they are acting as
counsel (a draft of

16


--------------------------------------------------------------------------------




each such opinion is attached as Annex II(b) hereto), dated the Time of
Delivery, in form and substance satisfactory to you, to the effect that:

(i)          This Agreement has been duly executed and delivered by or on behalf
of such Selling Stockholder;

(ii)         No consent, approval, authorization, order, registration or
qualification of any United States federal or New York state governmental
authority or regulatory body is required for the consummation of the
transactions contemplated by this Agreement in connection with the Shares to be
sold by such Selling Stockholder hereunder, except for such consents, approvals,
authorizations, orders, registrations or qualifications as have been obtained
under the Act and such as may be required under state securities or Blue Sky
laws in connection with the purchase and distribution of such Shares by the
Underwriters; and

(iii)        Upon (1) physical delivery of the certificates evidencing the
Shares listed on Schedule II hereto to the transfer agent for the Company in
exchange for uncertificated shares of stock, (2) registration by book entry in
the stock records of the Company of the Shares in the name of CEDE & Co., for
further credit to the Representative at its securities account maintained
through DTC, (3) indication by book entry by DTC that the Shares have been
credited to a securities account maintained by the Representative at DTC, and
(4) payment for the Shares in accordance with the terms of the Underwriting
Agreement, the Underwriters will acquire securities entitlements with respect to
such Shares and, under the New York Uniform Commercial Code (“NY UCC”), an
action based on an adverse claim to such securities entitlement, whether framed
in conversion, replevin, constructive trust, equitable lien or other theory, may
not be asserted against the Underwriters (assuming that the Underwriters are
without notice of the adverse claim).

(f)          Maples and Calder, special British Virgin Islands counsel for the
Selling Stockholders, as indicated in Schedule II hereto, shall have furnished
to you their written opinions with respect to each of the Selling Stockholders
for whom they are acting as special British Virgin Islands counsel (a draft of
each such opinion is attached as Annex II(c) hereto), dated the Time of
Delivery, in form and substance satisfactory to you, to the effect that:

(i)              Such Selling Stockholder is a limited liability company duly
incorporated under the British Virgin Islands International Business Companies
Act, 1984 (as amended), in good standing at the Registry of Corporate Affairs
and validly existing under the laws of the British Virgin Islands, and possesses
the capacity to sue and be sued in its own name;

17


--------------------------------------------------------------------------------


(ii)           Such Selling Stockholder has full power and authority under its
Memorandum and Articles of Association and the laws of the British Virgin
Islands to enter into, execute, deliver and perform its obligations under this
Agreement and to sell, transfer and deliver the Shares to the Underwriters free
and clear of all liens, restrictions on transfers, encumbrances, security
interests and claims whatsoever as contemplated by this Agreement;

(iii)          The execution and delivery of this Agreement and the performance
by such Selling Stockholder of its obligations hereunder does not conflict with
or result in a breach of any of the terms or provisions of the memorandum and
articles of association of such Selling Stockholder or any law, public rule or
regulation applicable to such Selling Stockholder in the British Virgin Islands
currently in force and does not conflict with or result in a breach or
constitute a default under any existing rule, regulation, order or decree of any
governmental authority or agency or official body of the British Virgin Islands;

(iv)          The execution, delivery and performance of this Agreement has been
authorised by and on behalf of such Selling Stockholder;

(v)           The execution, delivery and performance of this Agreement has been
authorised by and on behalf of such Selling Stockholder and, assuming this
Agreement has been executed and delivered by an authorized person, this
Agreement has been duly executed and delivered on behalf of such Selling
Stockholder and constitute the legal, valid and binding obligations of such
Selling Stockholder enforceable in accordance with their terms;

(vi)          No authorisations, consents, approvals, licences, validations or
exemptions are required by law from any governmental authorities or agencies or
other official bodies in the British Virgin Islands in connection with: (1) the
creation, execution or delivery of this Agreement by such Selling Stockholder;
(2) subject to the payment of the appropriate nominal stamp duty, enforcement of
this Agreement against such Selling Stockholder; or (3) the performance by such
Selling Stockholder of its obligations under this Agreement;

(vii)         No taxes, fees or charges (other than nominal stamp duty) are
payable (either by direct assessment or withholding) to the government or other
taxing authority in the British Virgin Islands under the laws of the British
Virgin Islands in respect of (1) the execution or delivery of this Agreement;
(2) the enforcement of this Agreement; (3) the performance of this Agreement;
and; (4) payments made under, or pursuant to, this Agreement;

(viii)        The British Virgin Islands currently have no form of income,
corporate or capital gains tax and no estate duty, inheritance tax or gift tax;

18


--------------------------------------------------------------------------------




 (ix)          The courts of the British Virgin Islands will observe and give
effect to the choice of New York law as the governing law of this Agreement;

(x)            Any final and conclusive monetary judgment obtained against such
Selling Stockholder in the courts of New York in respect of this Agreement, for
a definite sum, may be treated by the courts of the British Virgin Islands as a
cause of action in itself so that no retrial of the issues would be necessary
provided that in respect of the foreign judgment: (1) the foreign court issuing
the judgment had jurisdiction in the matter and such Selling Stockholder either
submitted to such jurisdiction or was resident or carrying on business within
such jurisdiction and was duly served with process; (2) the judgment given by
the foreign court was not in respect of penalties, taxes, fines or similar
fiscal or revenue obligations of such Selling Stockholder; (3) in obtaining
judgment there was no fraud on the part of the person in whose favour judgment
was given or on the part of the court; (4) recognition or enforcement of the
judgment in the British Virgin Islands would not be contrary to public policy;
and (5) the proceedings pursuant to which judgment was obtained were not
contrary to natural justice;

(xi)           It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement that any document
be filed, recorded or enrolled with any governmental authority or agency or any
official body in the British Virgin Islands;

(xii)          Our search at the Registry of Corporate Affairs did not reveal
the existence of a Register of Mortgages, Charges and Other Encumbrances.  A
Register of Mortgages, Charges and Other Encumbrances may, however, be
maintained at such Selling Stockholder’s registered office without a copy
necessarily being filed at the Registry of Corporate Affairs.  However, we refer
you to the registered agent’s certificate (a copy of which is attached as Annex
A to the opinion) that states that such Selling Stockholder does not maintain a
Register of Mortgages Charges and Other Encumbrances at such Selling
Stockholder’s registered office; and

(xiii)         Neither such Selling Stockholder nor its assets is entitled to
any immunity under the laws of the British Virgin Islands, whether characterised
as sovereign immunity or otherwise, for any legal proceedings in the British
Virgin Islands to enforce or collect upon this Agreement.

(g)           On the date of the Prospectus at a time prior to the execution of
this Agreement, at 9:30 a.m., New York City time, on the effective date of any
post effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at the Time of Delivery, Deloitte & Touche LLP
shall have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance satisfactory to you, to the effect set
forth in Annex I hereto (the

19


--------------------------------------------------------------------------------




executed copy of the letter delivered prior to the execution of this Agreement
is attached as Annex I(a) hereto and a form of letter to be delivered on the
effective date of any post-effective amendment to the Registration Statement,
and as of the Time of Delivery is attached as Annex I(b) hereto);

(h)           (i)  Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Prospectus any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Prospectus, and (ii) since the respective dates as of which information is given
in the Pricing Prospectus there shall not have been any change in the capital
stock except for changes or adjustments made in the ordinary course of business
pursuant to employee equity plans in existence on the date of this Agreement or
long-term debt of the Company or any of its subsidiaries other than the exercise
of options outstanding on the date of this Agreement or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole, otherwise than as set forth
or contemplated in the Pricing Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the public offering or
the delivery of the Shares on the terms and in the manner contemplated in the
Prospectus;

(i)            On or after the Applicable Time (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities or preferred stock
by any “nationally recognized statistical rating organization”, as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii)
no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s debt securities or preferred stock;

(j)            On or after the Applicable Time there shall not have occurred any
of the following: (i) a suspension or material limitation in trading in
securities generally on the Nasdaq National Market; (ii) a suspension or
material limitation in trading in the Company’s securities on the Nasdaq
National Market; (iii) a general moratorium on commercial banking activities
declared by either Federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere; if the effect of any such event specified in clause (iv) or (v) in
your judgment makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares being

20


--------------------------------------------------------------------------------




delivered at the Time of Delivery on the terms and in the manner contemplated in
the Prospectus;

(k)           The Company shall have complied with the provisions of Section
6(c) hereof with respect to the furnishing of prospectuses on the New York
Business Day next succeeding the date of this Agreement;

(l)            [Reserved.]

(m)          Each of the Selling Stockholders shall have furnished to the
Underwriter  wire instructions for the transfer of the net proceeds of the
offering to their respective United States-based bank accounts;

(n)           [Reserved.]; and

(o)           The Company shall have furnished or caused to be furnished to you
at the Time of Delivery certificates of officers of the Company satisfactory to
you as to the accuracy of the representations and warranties of the Company
herein at and as of such Time of Delivery, as to the performance by the Company
of all of its obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsections (a) and (e) of this Section
and as to such other matters as you may reasonably request.

10.           (a)  The Company will indemnify and hold harmless each Underwriter
against any losses, claims, damages or liabilities, joint or several, to which
such Underwriter may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Prospectus or the Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Act, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Underwriter for
any legal or other expenses reasonably incurred by such Underwriter in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made

21


--------------------------------------------------------------------------------




in the Registration Statement, the Basic Prospectus, any Preliminary Prospectus,
the Pricing Prospectus or the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, in reliance upon and in
conformity with written information furnished to the Company by any Underwriter
through Goldman, Sachs & Co. expressly for use therein.

(b)           Each of the Selling Stockholders, jointly and severally will
indemnify and hold harmless each Underwriter against any losses, claims, damages
or liabilities, joint or several, to which such Underwriter may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Basic Prospectus, any Preliminary
Prospectus, the Pricing Prospectus or the Prospectus, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each Underwriter for any legal or other expenses
reasonably incurred by such Underwriter in connection with investigating or
defending any such action or claim as such expenses are incurred, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus, the Pricing
Prospectus or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to any Underwriter by any Selling Stockholder expressly
for use therein.

(c)           Each Underwriter will indemnify and hold harmless the Company and
each Selling Stockholder against any losses, claims, damages or liabilities to
which the Company or such Selling Stockholder may become subject, under the Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus, the Pricing
Prospectus or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus, the Pricing
Prospectus or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through Goldman, Sachs
& Co. expressly for use therein; and will reimburse the Company and each Selling
Stockholder for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending any such action or claim as such
expenses are incurred.

(d)           Promptly after receipt by an indemnified party under subsection
(a), (b) or (c) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection.  In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to

22


--------------------------------------------------------------------------------




assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include any statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.

(e)           If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a), (b), (c) or (d) above in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other from the offering of the Shares.  If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (d)  above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Underwriters on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Underwriters, in each case as set
forth in the table on the cover page of the Prospectus.  The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Underwriters on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and the Underwriters agree that it would not
be just and equitable if contribution pursuant to this subsection (e) were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
subsection (e).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (e) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or

23


--------------------------------------------------------------------------------




defending any such action or claim.  Notwithstanding the provisions of this
subsection (e), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  The Underwriters’
obligations in this subsection (e) to contribute are several in proportion to
their respective underwriting obligations and not joint.

(f)            The obligations of the Company and the Selling Stockholders under
this Section 10 shall be in addition to any liability which the Company and the
respective Selling Stockholders may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act; and the obligations of the Underwriters under
this Section 10 shall be in addition to any liability which the respective
Underwriters may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company or any Selling Stockholder within the meaning of
the Act.

11.           If any Underwriter shall default in its obligation to purchase the
Shares which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Shares on the
terms contained herein.  If within thirty-six hours after such default by any
Underwriter you do not arrange for the purchase of such Shares, then the Selling
Stockholders shall be entitled to a further period of thirty-six hours within
which to procure another party or other parties satisfactory to you to purchase
such Shares on such terms.  In the event that, within the respective prescribed
periods, you notify the Selling Stockholders that you have so arranged for the
purchase of such Shares, or the Selling Stockholders notify you that they have
so arranged for the purchase of such Shares, you or the Selling Stockholders
shall have the right to postpone the Time of Delivery for a period of not more
than seven days, in order to effect whatever changes may thereby be made
necessary in the Registration Statement or the Prospectus, or in any other
documents or arrangements, and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in your opinion
may thereby be made necessary.  The term “Underwriter” as used in this Agreement
shall include any person substituted under this Section with like effect as if
such person had originally been a party to this Agreement with respect to such
Shares.

(b)           If, after giving effect to any arrangements for the purchase of
the Shares of a defaulting Underwriter or Underwriters by you and the Selling
Stockholders as provided in subsection (a) above, the aggregate number of such
Shares which remains unpurchased does not exceed one-eleventh of the aggregate
number of all the Shares, then the Selling Stockholders shall have the right to
require each non-defaulting Underwriter to purchase the number of Shares which
such Underwriter agreed to purchase hereunder and, in addition, to require each
non-defaulting Underwriter to purchase its pro rata share (based on the number
of Shares which such Underwriter agreed to purchase hereunder) of the Shares of
such

24


--------------------------------------------------------------------------------




defaulting Underwriter or Underwriters for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Underwriter from liability
for its default.

(c)           If, after giving effect to any arrangements for the purchase of
the Shares of a defaulting Underwriter or Underwriters by you and the Selling
Stockholders as provided in subsection (a) above, the aggregate number of such
Shares which remains unpurchased exceeds one-eleventh of the aggregate number of
all of the Shares, or if the Selling Stockholders shall not exercise the right
described in subsection (b) above to require non-defaulting Underwriters to
purchase Shares of a defaulting Underwriter or Underwriters, then this Agreement
shall thereupon terminate, without liability on the part of any non-defaulting
Underwriter or the Company or the Selling Stockholders, except for the expenses
to be borne by the Company and the Selling Stockholders and the Underwriters as
provided in Section 8 hereof and the indemnity and contribution agreements in
Section 10 hereof; but nothing herein shall relieve a defaulting Underwriter
from liability for its default.

12.           The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Selling Stockholders and the
several Underwriters, as set forth in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall remain in full force and
effect, regardless of any investigation (or any statement as to the results
thereof) made by or on behalf of any Underwriter or any controlling person of
any Underwriter, or the Company, or any of the Selling Stockholders, or any
officer or director or controlling person of the Company, or any controlling
person of any Selling Stockholder, and shall survive delivery of and payment for
the Shares.

13.           If this Agreement shall be terminated pursuant to Section 11
hereof, neither the Company nor the Selling Stockholders shall then be under any
liability to any Underwriter except as provided in Sections 8 and 10 hereof;
but, if for any other reason any Shares are not delivered by or on behalf of the
Selling Stockholders as provided herein, each of the Selling Stockholders pro
rata (based on the number of Shares to be sold by such Selling Stockholder
hereunder) will reimburse the Underwriters through you for all out-of-pocket
expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Underwriters in making preparations for the
purchase, sale and delivery of the Shares, but the Company and the Selling
Stockholders shall then be under no further liability to any Underwriter  except
as provided in Sections 8 and 10 hereof.

14.           In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to you as the Representative at One New York Plaza, 42nd
Floor, New York, New York 10004, Attention: Registration Department; if to any
Selling Stockholder shall be delivered or sent by mail, telex or facsimile
transmission to counsel for such Selling Stockholder at its address set forth in
Schedule II hereto; and if to the Company shall be delivered or sent by mail,
telex or facsimile transmission to the address of the Company set forth in the
Registration Statement,

25


--------------------------------------------------------------------------------




Attention: Secretary; provided, however, that any notice to an Underwriter
pursuant to Section 9(c) hereof shall be delivered or sent by mail, telex or
facsimile transmission to such Underwriter at its address set forth in its
Underwriters’ Questionnaire, or telex constituting such Questionnaire, which
address will be supplied to the Company by you upon request.  Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

15.           This Agreement shall be binding upon, and inure solely to the
benefit of, the Underwriters, the Company and the Selling Stockholders and, to
the extent provided in Sections 10 and 12 hereof, the officers and directors of
the Company and each person who controls the Company, any Selling Stockholder or
any Underwriter, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement.  No purchaser of any of the Shares from
any Underwriter shall be deemed a successor or assign by reason merely of such
purchase.

16.           Each of the parties hereto irrevocably (i) agrees that any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any state or federal court
located in the Borough of Manhattan, The City of New York, New York (a “New York
Court”), (ii) waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding and (iii) submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding.  Each of the Selling Stockholders has appointed
Hutchison Whampoa Agents (US) Inc., New York, New York, as its authorized agent,
(the “Authorized Agent”) upon whom process may be served in any such action
arising out of or based on this Agreement or the transactions contemplated
hereby which may be instituted in any New York Court by any Underwriter or by
any person who controls any Underwriter, expressly consents to the jurisdiction
of any such court in respect of any such action, and waives any other
requirements of or objections to personal jurisdiction with respect thereto. 
The Company and each of the Selling Stockholders may replace the Authorized
Agent subject to the prior written consent of the Representative, provided that
there must at all times be an Authorized Agent appointed and such appointment
must be effective.  Each of the Company and the Selling Stockholders represents
and warrants that the Authorized Agent has agreed to act as such agent for
service at process and agrees to take any and all action, including the filing
of any and all documents and instruments that may be necessary to continue such
appointment in full force and effect as aforesaid.  Service of process upon the
Authorized Agent and written notice of such service to the Company or any of the
Selling Stockholders, as the case may be, shall be deemed, in every respect,
effective service of process upon the Company or any of the Selling
Stockholders, as the case may be.

17.           In respect of any judgment or order given or made for any amount
due hereunder that is expressed and paid in a currency (the “judgment currency”)
other than United States dollars, the Company or the Selling Stockholders, as
the case may be, will indemnify each Underwriter against any loss incurred by
such Underwriter as a result of any variation as between (i) the rate of
exchange at which the United States dollar amount is converted into the judgment
currency for the purpose of such judgment or order and (ii) the rate of exchange
at which an Underwriter is able to purchase United States dollars with the
amount of the

26


--------------------------------------------------------------------------------




judgment currency actually received by such Underwriter.  The foregoing
indemnity shall constitute a separate and independent obligation of the Company
and each of the Selling Stockholders and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid.  The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into United States dollars.

18.           Time shall be of the essence of this Agreement.  As used herein,
the term “business day” shall mean any day when the Commission’s office in
Washington, D.C. is open for business.

19.           The Company and the Selling Stockholders acknowledge and agree
that (i) the purchase and sale of the Shares pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Selling
Stockholders, on the one hand, and the several Underwriters, on the other, (ii)
in connection therewith and with the process leading to such transaction each
Underwriter is acting solely as a principal and not the agent or fiduciary of
the Company or the Selling Stockholders, (iii) no Underwriter has assumed an
advisory or fiduciary responsibility in favor of the Company or the Selling
Stockholders with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Underwriter has advised or is
currently advising the Company or Selling Stockholders on other matters) or any
other obligation to the Company or Selling Stockholders except the obligations
expressly set forth in this Agreement and (iv) the Company and the Selling
Stockholders have consulted their own legal and financial advisors to the extent
they deemed appropriate.  The Company and the Selling Stockholders agree that
they will not claim that the Underwriters, or any of them, has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company or Selling Stockholders, in connection with such transaction or the
process leading thereto.

20.           This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, the Selling Stockholders and the
Underwriters, or any of them, with respect to the subject matter hereof.

21.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

22.           The Company, the Selling Stockholders and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

23.           Notwithstanding anything herein to the contrary, the Company and
the Selling Stockholders are authorized to disclose to any persons U.S. federal
and state tax treatment and tax structure of the potential transaction and all
materials of any kind (including tax opinions and other tax analyses) provided
to the Company or the Selling Stockholders relating to that treatment and
structure, without the Underwriters imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential (and the foregoing sentence shall not apply) to the extent
necessary to

27


--------------------------------------------------------------------------------




enable any person to comply with securities laws. For this purpose, “tax
structure” is limited to any facts that may be relevant to that treatment.”

28


--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us (one for the Company and the Representative plus one for each
counsel) counterparts hereof, and upon the acceptance hereof by you, on behalf
of each of the Underwriters, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Underwriters, the Company and
each of the Selling Stockholders.  It is understood that your acceptance of this
letter on behalf of each of the Underwriters is pursuant to the authority set
forth in a form of Agreement among Underwriters, the form of which shall be
submitted to the Company and the Selling Stockholders for examination, upon
request, but without warranty on your part as to the authority of the signers
thereof.

 



Very truly yours,

 

 

 

 

priceline.com Incorporated

 

 

 

 

By:

/s/ Jeffery H. Boyd

 

 

Name: Jeffery H. Boyd

 

 

Title: President, Chief Executive Officer

 

 

 

 

 

 

 

Ultimate Pioneer Limited

 

 

 

 

By:

/s/ Frank J. Sixt

 

 

Name: Frank J. Sixt

 

 

Title: Director

 

 

 

 

 

 

 

Potton Resources Limited

 

 

 

 

By:

/s/ Frank J. Sixt

 

 

Name: Frank J. Sixt

 

 

Title: Authorized Signatory

 

 

 

Accepted as of the date hereof:

 

 

 

 

 

Goldman, Sachs & Co.

 

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

(Goldman, Sachs & Co.)

 

 

 

 

 

On behalf of each of the Underwriters

 

[Underwriting Agreement]


--------------------------------------------------------------------------------


SCHEDULE I

Underwriter

 

Number of
Shares
to be Purchased

 

Goldman, Sachs & Co.

 

3,824,812

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

3,824,812

 

 

F-1


--------------------------------------------------------------------------------


SCHEDULE II

Selling Stockholders

 

Total Number of
Shares
to be Sold

 

Address of the Selling
Stockholder

 

Ultimate Pioneer Limited

 

1,912,406

 

PO Box 957, Offshore
Incorporations Centre, Road Town,
Tortola, British Virgin Islands

 

 

 

 

 

 

 

Potton Resources Limited

 

1,912,406

 

PO Box 957, Offshore
Incorporations Centre, Road Town,
Tortola, British Virgin Islands

 

 

 

 

 

 

 

Total

 

3,824,812

 

 

 

 

F-2


--------------------------------------------------------------------------------


SCHEDULE III


(A)           ISSUER FREE WRITING PROSPECTUSES:

None


(B)           ADDITIONAL DOCUMENTS INCORPORATED BY REFERENCE:

None

F-3


--------------------------------------------------------------------------------


SCHEDULE IV

SUBSIDIARIES

1.               Lowestfare.com Incorporated

2.               Travelweb LLC

3.               priceline.com International Ltd.

4.               priceline.com Europe Holdings N.V.

5.               priceline.com Europe Ltd.

6.               Priceline.com Europe Holdco, Inc.

7.               Priceline.com Holdco U.K. Limited

8.               Active Hotels Ltd.

9.               Bookings B.V.

F-4


--------------------------------------------------------------------------------